--------------------------------------------------------------------------------

EXHIBIT 10.3
 

EMPLOYMENT AGREEMENT
 
This EMPLOYMENT AGREEMENT (this "Agreement") effective as of the 16th day of
October, 2013 (the "Effective Date"), by and between LAREDO OIL, INC., a
Delaware corporation with offices at 111 Congress Avenue, Suite 400; Austin,
Texas 78701 (the "Corporation"), and CHRISTOPHER E. LINDSEY, an individual
residing at 103 E. Fairbranch Circle, The Woodlands, Texas 77382 ("Employee").
 
 
WITNESSETH:
 
WHEREAS, the Employee desires to be employed by the Company as its General
Counsel and the Company wishes to employ Employee in such capacity;
 
NOW, THEREFORE, in consideration of the foregoing recitals and the respective
covenants and agreements of the parties contained in this document, the Company
and Employee hereby agree as follows:
 
1.           Employment and Duties. The Company agrees to employ and Employee
agrees to serve as the Company's General Counsel. The duties and
responsibilities of Employee shall include the duties and responsibilities as
the Company's Chief Executive Officer may from time to time reasonably assign to
Employee. Employee shall devote substantially all of his working time and
efforts during the Company's normal business hours to the business and affairs
of the Company and its subsidiaries and to the diligent performance of the
duties and responsibilities duly assigned to him pursuant to this Agreement.
 
Employee acknowledges that the Company has entered into a Management Services
Agreement dated June 14, 2011 as amended from time to time (the "MSA") with
Stranded Oil Resources Corporation ("SORC") and that Employee's employment with
the Company is conditioned upon Employee executing an Inducement Letter for the
benefit of SORC, in the form attached hereto as Exhibit A (the "Inducement
Letter"). The Employee agrees that his duties and responsibilities include those
set forth next to his name in the Exhibits to the MSA, and further agrees to
abide by the terms of the MSA and the Inducement Letter, the latter of which
shall be deemed incorporated herein and deemed a part of this Agreement.
 
2.           Term. The term of this Agreement shall commence on the Effective
Date and shall continue for a period of three years and shall be automatically
renewed for successive one year periods thereafter unless either party provides
the other party with written notice of his or its intention not to renew this
Agreement at least three months prior to the expiration of the initial term or
any renewal term of this Agreement. "Employment Period" shall mean the initial
three year term plus renewals, if any.
 
3.           Place of Employment. Employee's services shall be performed at the
Company's offices located in the vicinity of Austin, Texas and any other
location in the United States where the Company now or hereafter has a business
facility. The parties acknowledge, however, that Employee will be required to
travel outside of Texas in connection with the performance of his duties
hereunder. The parties agree that, initially, the Employee shall commute to the
Company's offices in Austin, Texas and Golden, Colorado from his residence
listed above. On or before June 1, 2015, Employee shall relocate as agreed by
the parties to either Austin, Texas or Golden, Colorado. In the event of such
relocation, the Company will reimburse Employee for all actual reasonable
relocation expenses, not including housing differentials.
 
 
 
1

--------------------------------------------------------------------------------

 
 
4.           Base Salary. For all services to be rendered by Employee pursuant
to this Agreement, the Company agrees to pay Employee during the Employment
Period a base salary (as it may be increased from time to time, the "Base
Salary") at an annual rate of $300,000 ($25,000 per month). The Base Salary
shall be paid in periodic installments in accordance with the Company's regular
payroll practices and associated adjustments available to Company executives.
 
5.           Bonuses. During the term of this Agreement, the Employee shall be
entitled to annual bonuses as determined by the Board of Directors of the
Company (the "Board") in its sole discretion.
 
6.           Expenses. Employee shall be entitled to the following monthly
allowances:
 
 
a)
Professional - of $1,000/month; and

 
 
b)
Phone - Employee shall be entitled to a Company-paid mobile phone plan, as
determined by the Company in its sole discretion.

 
Employee shall also be entitled to prompt reimbursement by the Company for all
reasonable ordinary and necessary travel, entertainment, and other expenses
incurred by Employee while employed in the performance of his duties and
responsibilities under this Agreement, provided that Employee shall properly
account for such expenses in accordance with Company policies and procedures.
 
7.           Other Benefits. During the term of this Agreement, the Employee
shall have the right to participate in incentive, savings, retirement (401(k)),
and welfare benefit plans, including, without limitation, health, medical,
dental, vision, life (including accidental death and dismemberment) and
disability insurance plans (collectively, 'Benefit Plans"), in substantially the
same manner and at substantially the same levels as the Company makes such
opportunities available to the Company's other executives.
 
8.           Vacation. During the term of this Agreement, the Employee shall be
entitled to accrue, on a pro rata basis, fifteen (15) paid vacation days during
the first 12 months of this Agreement and twenty (20) vacation days per year
thereafter. Vacation shall be taken at such times as are mutually convenient to
the Employee and the Company and no more than ten (10) consecutive days shall be
taken at any one time without Company approval in advance. The Employee shall be
entitled to carry over any accrued, unused vacation days from year to year, up
to a maximum of thirty (30) vacation days.
 
9.           Stock Option Grant. Subject to approval of the Board, you will be
granted an option (the "Option") to purchase 800,000 shares of the Company's
common stock. The Option will be granted in accordance with the terms of the
Company's Long Term Incentive Plan (the "Plan"). The option exercise price will
be the fair market value of the Company's common stock (as determined by the
Board at the meeting at which the Option is approved) and your vesting schedule
will be as set forth in the Plan or as otherwise determined by the Board at the
time the Option is approved.
 
 
 
2

--------------------------------------------------------------------------------

 
 
10.          Termination of Employment.
 
(a)           Death or Disability. If, during the term of this Agreement,
Employee dies or is prevented from performing his duties and responsibilities
hereunder to the full extent required by the Company by reason of Disability (as
defined below), this Agreement and the Employee's employment with the Company
shall automatically terminate and the Company shall have no further obligations
to the Employee or his heirs, administrators or executors with respect to
compensation and benefits accruing thereafter, except for the obligation to pay
to the Employee or Employee's heirs, administrators or executors any earned but
unpaid Base Salary and vacation pay and reimbursement of any and all reasonable
expenses paid or incurred by the Employee in connection with and related to the
performance of his duties and responsibilities for the Company during the period
ending on the termination date. The Company shall deduct, from all payments made
hereunder, all applicable taxes, including income tax, FICA and FUTA, and other
appropriate deductions. In addition, the Employee's spouse and minor children
shall be entitled to continued coverage for a period of one year following the
termination of employment, at the Company's expense, under all health, medical,
dental and vision insurance plans in which the Employee was a participant
immediately prior to his last date of employment with the Company. For purposes
of this Agreement, "Disability" shall mean a physical or mental disability that
prevents the performance by the Employee, with or without reasonable
accommodation, of his duties and responsibilities hereunder for a period of not
less than an aggregate of three months during any twelve consecutive months.
 
(b)           For Cause by the Company. At any time during the term of this
Agreement, the Company may terminate this Agreement and the Employee's
employment hereunder for Cause. For purposes of this Agreement, "Cause" shall
mean: (i) the damaging, willful and continued failure of the Employee to perform
substantially his duties and responsibilities for the Company (other than any
such failure resulting from Employee's death or Disability), (ii) violation of
Sections 11 or 12 of this Agreement, or (iii) fraud, dishonesty or gross
misconduct. Upon termination of this Agreement for Cause, the Company shall have
no further obligations or liability to the Employee or his heirs, administrators
or executors with respect to compensation and benefits thereafter, except for
the obligation to pay the Employee any earned but unpaid Base Salary and
vacation pay, and reimbursement of any and all reasonable expenses paid or
incurred by the Employee in connection with and related to the performance of
his duties and responsibilities for the Company during the period ending on the
termination date. The Company shall deduct, from all payments made hereunder,
all applicable taxes, including income tax, FICA and FUTA, and other appropriate
deductions.
 
(c)           Without Good Reason by the Employee. At any time during the term
of this Agreement, the Employee shall be entitled to terminate this Agreement
and the Employee's employment with the Company without Good Reason (as defined
below) by providing prior written notice of at least 30 days to the Company.
Upon termination by the Employee of this Agreement and the Employee's employment
with the Company without Good Reason, the Company shall have no further
obligations or liability to the Employee or his heirs, administrators or
executors with respect to compensation and benefits thereafter, except for the
obligation to pay the Employee any earned but unpaid Base Salary, unused
vacation days accrued through the Employee's last day of employment with the
Company and reimbursement of any and all reasonable expenses paid or incurred by
the Employee in connection with and related to the performance of his duties and
responsibilities for the Company during the period ending on the termination
date. The Company shall deduct, from all payments made hereunder, all applicable
taxes, including income tax, FICA and FUTA, and other appropriate deductions.
 
 
 
 
3

--------------------------------------------------------------------------------

 
 
(d)           With Good Reason by the Employee. At any time during the term of
this Agreement, subject to the conditions set forth below, the Employee may
terminate this Agreement and the Employee's employment with the Company for Good
Reason. For purposes of this Agreement, "Good Reason" shall mean the occurrence
of any of the following events: (i) the assignment, without the Employee's
consent, to the Employee of duties that are significantly different from, and
that result in a substantial diminution of, the duties that he assumed on the
Effective Date; (ii) a reduction in Employee's Base Salary, unless as part of an
overall company reduction; or (iii) a material breach by the Company of this
Agreement. The Employee shall not be entitled to terminate this Agreement for
Good Reason unless and until he shall have delivered written notice to the
Company of his intention to terminate this Agreement and his employment with the
Company for Good Reason, which notice specifies in reasonable detail the
circumstances claimed to provide the basis for such termination for Good Reason,
and the Company shall not have eliminated the circumstances constituting Good
Reason within 30 days of its receipt from the Employee of such written notice.
 
In the event that the Employee terminates this Agreement and his employment with
the Company for Good Reason, the Company shall pay or provide to the Employee
(or, following his death, to the Employee's heirs, administrators or executors):
(A) any earned but unpaid Base Salary, unpaid pro rata annual bonus and unused
vacation days accrued through the Employee's last day of employment with the
Company; (B) continued coverage, at the Company's expense, under all Benefits
Plans in which the Employee was a participant immediately prior to his last date
of employment with the Company, or, in the event that any such Benefit Plans do
not permit coverage of the Employee following his last date of employment with
the Company, under benefit plans that provide no less coverage than such Benefit
Plans, for a period of two years following the termination of employment; (C)
reimbursement of any and all reasonable expenses paid or incurred by the
Employee in connection with and related to the performance of his duties and
responsibilities for the Company during the period ending on the termination
date; and (D) the Base Salary, as in effect immediately prior to the Employee's
termination hereunder, for a period of one year from the termination date. All
payments due hereunder shall be payable according to the Company's standard
payroll procedures. The Company shall deduct, from all payments made hereunder,
all applicable taxes, including income tax, FICA and FUTA, and other appropriate
deductions.
 
(e)           Without Cause by the Company. At any time during the term of this
Agreement, the Company shall be entitled to terminate this Agreement and the
Employee's employment with the Company without Cause by providing prior written
notice of at least 30 days to the Employee. Upon termination by the Company of
this Agreement and the Employee's employment with the Company without Cause, the
Company shall pay or provide to the Employee (or, following his death, to the
Employee's heirs, administrators or executors): (A) any earned but unpaid Base
Salary, unpaid pro rata annual bonus and unused vacation days accrued through
the Employee's last day of employment with the Company; (B) continued coverage,
at the Company's expense, under all Benefits Plans in which the Employee was a
participant immediately prior to his last date of employment with the Company,
or, in the event that any such Benefit Plans do not permit coverage of the
Employee following his last date of employment with the Company, under benefit
plans that provide no less coverage than such Benefit Plans, for a period of two
years following the termination of employment; (C) reimbursement of any and all
reasonable expenses paid or incurred by the Employee in connection with and
related to the performance of his duties and responsibilities for the Company
during the period ending on the termination date; and (D) the Base Salary, as in
effect immediately prior to the Employee's termination hereunder, for a period
of one year from the termination date. All payments due hereunder shall be
payable according to the Company's standard payroll procedures. The Company
shall deduct, from all payments made hereunder, all applicable taxes, including
income tax, FICA and FUTA, and other appropriate deductions.
 
 
 
4

--------------------------------------------------------------------------------

 
 
11.           Confidential Information.
 
(a)           Disclosure of Confidential Information. The Employee recognizes,
acknowledges and agrees that he has had and will continue to have access to
secret and confidential information regarding Stranded Oil Resources
Corporation, the Company, its subsidiaries and their respective businesses
("Confidential Information"), including but not limited to, its products,
formulae, patents, sources of supply, customer dealings, data, and business
plans, provided such information is not in or does not hereafter become part of
the public domain, or become known to others through no fault of the Employee.
The Employee acknowledges that such information is of great value to the
Company, is the sole property of the Company, and has been and will be acquired
by him in confidence. In consideration of the obligations undertaken by the
Company herein, the Employee will not, at any time, during or after his
employment hereunder, reveal, divulge or make known to any person, any
information acquired by the Employee during the course of his employment, which
is treated as confidential by the Company, and not otherwise in the public
domain.
 
(b)           The Employee affirms that he does not possess and will not rely
upon the protected trade secrets or confidential or proprietary information of
any prior employer(s) in providing services to the Company.
 
(c)           In the event that the Employee's employment with the Company
terminates for any reason, the Employee shall deliver forthwith to the Company
any and all originals and copies, including those in electronic or digital
formats, of Confidential Information.
 
12.          Non-Competition and Non-Solicitation.
 
(a)          The Employee agrees and acknowledges that the Confidential
Information that the Employee has already received and will receive is valuable
to the Company and that its protection and maintenance constitutes a legitimate
business interest of the Company, to be protected by the non-competition
restrictions set forth herein. The Employee agrees and acknowledges that the
non-competition restrictions set forth herein are reasonable and necessary and
do not impose undue hardship or burdens on the Employee. The Employee also
acknowledges that the products and services developed or provided by the
Company, its affiliates and/or its clients or customers are or are intended to
be sold, provided, licensed and/or distributed to customers and clients in and
throughout the United States (the "Territory") (to the extent the Company comes
to operate, either directly or through the engagement of a distributor or joint
or co-venturer, or sell a significant amount of its products and services to
customers located, in areas other than the United States during the term of the
Employment Period, the definition of Territory shall be automatically expanded
to cover such other areas), and that the Territory, scope of prohibited
competition, and time duration set forth in the non-competition restrictions set
forth below are reasonable and necessary to maintain the value of the
Confidential Information of, and to protect the goodwill and other legitimate
business interests of, the Company, its affiliates and/or its clients or
customers.
 
 
 
5

--------------------------------------------------------------------------------

 
 
(b)           The Employee hereby agrees and covenants that he shall not,
without the prior written consent of the Company, directly or indirectly, in any
capacity whatsoever, including, without limitation, as an employee, employer,
consultant, principal, partner, shareholder, officer, director or any other
individual or representative capacity (other than a holder of less than two
percent (2%) of the outstanding voting shares of any publicly held company), or
whether on the Employee's own behalf or on behalf of any other person or entity
or otherwise howsoever, during the Employment Period and for a period of one
year thereafter, to the extent described below, within the Territory:
 
(1)           Engage, own, manage, operate, control, be employed by, consult
for, participate in, or be connected in any manner with the ownership,
management, operation or control of any business in competition with the primary
business of the Company;
 
(2)           Recruit, solicit or hire, or attempt to recruit, solicit or hire,
any employee, of the Company to leave the employment thereof, whether or not any
such employee is party to an employment agreement;
 
(3)           Attempt in any manner to solicit or accept from any customer of
the Company, with whom the Company had significant contact during Employee's
employment by the Company (whether under this Agreement or otherwise), business
of the kind or competitive with the business done by the Company with such
customer or to persuade or attempt to persuade any such customer to cease to do
business or to reduce the amount of business which such customer has customarily
done or might do with the Company, or if any such customer elects to move its
business to a person other than the Company, provide any services (of the kind
or competitive with the Business of the Company) for such customer, or have any
discussions regarding any such service with such customer, on behalf of such
other person; or
 
(4)           Interfere with any relationship, contractual or otherwise, between
the Company and any other party, including, without limitation, any supplier,
distributor, co-venturer or joint venturer of the Company to discontinue or
reduce its business with the Company or otherwise interfere in any way with the
Business of the Company.
 
13.           Miscellaneous.
 
(a)           The Employee acknowledges that the services to be rendered by him
under the provisions of this Agreement are of a special, unique and
extraordinary character and that it would be difficult or impossible to replace
such services. The parties understand and intend that each restriction agreed to
by the Company or the Employee hereinabove shall be construed as separable and
divisible from every other restriction, that the unenforceability of any
restriction shall not limit the enforceability, in whole or in part, of any
other restriction, and that one or more or all of such restrictions may be
enforced in whole or in part as the circumstances warrant. In the event that any
restriction in this Agreement is more restrictive than permitted by law in the
jurisdiction in which the Company seeks enforcement thereof, such restriction
shall be limited to the extent permitted by law. The remedy of injunctive relief
herein set forth shall be in addition to, and not in lieu of, any other rights
or remedies that the Company may have at law or in equity.
 
 
 
6

--------------------------------------------------------------------------------

 
 
(b)          Neither the Employee nor the Company may assign. or delegate any of
their rights or duties under this Agreement without the express written consent
of the other; provided, however, that the Company shall have the right to
delegate its obligation of payment of all sums due to the Employee hereunder,
provided that such delegation shall not relieve the Company of any of its
obligations hereunder and the successor shall deem this Agreement to be binding
in its entirety.
 
(c)          This Agreement, the Inducement Letter and any option agreement
between the parties and the terms of any other agreement incorporated by
reference herein or therein constitute and embody the full and complete
understanding and agreement of the parties with respect to the Employee's
employment by the Company, supersede all prior understandings and agreements,
whether oral or written, between the Employee and the Company, and shall not be
amended, modified or changed except by an instrument in writing executed by the
party to be charged, unless otherwise provided herein or therein. The invalidity
or partial invalidity of one or more provisions of this Agreement shall not
invalidate any other provision of this Agreement. No waiver by either party of
any provision or condition to be performed shall be deemed a waiver of similar
or dissimilar provisions or conditions at the same time or any prior or
subsequent time.
 
(d)          This Agreement shall inure to the benefit of, be binding upon and
enforceable against, the parties hereto and their respective successors, heirs,
beneficiaries and permitted assigns.
 
(e)          The headings contained in this Agreement are for convenience of
reference only and shall not affect in any way the meaning or interpretation of
this Agreement.
 
(f)           All notices, requests, demands and other communications required
or permitted to be given hereunder shall be in writing and shall be deemed to
have been duly given when personally delivered, sent by registered or certified
mail, return receipt requested, postage prepaid, or by reputable national
overnight delivery service (e.g. Federal Express) for overnight delivery to the
party at the address set forth in the preamble to this Agreement, or to such
other address as either party may hereafter give the other party notice of in
accordance with the provisions hereof. Notices shall be deemed given on the
sooner of the date actually received or the third business day after deposited
in the mail or one business day after deposited with an overnight delivery
service for overnight delivery.
 
 
 
 

 
 
7

--------------------------------------------------------------------------------

 
 
(g)           This Agreement shall be governed by and construed in accordance
with the internal laws of the State of Texas without reference to principles of
conflicts of laws and each of the parties hereto irrevocably consents to the
jurisdiction and venue of the federal and state courts located in the State of
Texas.
 
(h)           This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one of the same instrument. The parties hereto have
executed this Agreement as of the date set forth above.
 
(i)           The Employee represents and warrants to the Company, that he has
the full power and authority to enter into this Agreement and to perform his
obligations hereunder and that the execution and delivery of this Agreement and
the performance of his obligations hereunder will not conflict with any
agreement to which Employee is a party.
 
 
 
 
 
 
[Signature page follows immediately]
 
 
 
 
 
 
 
 
 
 
 

 
 
8

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Employee and the Company have caused this Employee
Employment Agreement to be executed as of the date first above written.
 
 

  CHRISTOPHER E. LINDSEY                
 
By:
/s/ Christopher E. Lindsey          

 
 
 

  LAREDO OIL, INC.                  
 
By:
/s/ Mark See       Name: Mark See       Title: CEO  

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
9

--------------------------------------------------------------------------------